Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


  Reason for Allowance
2.	Regarding claims 1-3 and 5-8, the prior art fails to teach or suggest a first apparatus comprising a processor, a memory, and computer-executable instructions stored in the memory which, when executed by the processor, cause the first apparatus to suspend or delete, in response to the notification message, the registration of the AE to the first service layer instance; and transfer, in response to the notification message, a service layer context from the first service layer instance to the third service layer instance, the service layer context pertaining to the AE, in combination with other limitations, as specified in the independent claim 1. 
Regarding claims 9-10, the prior art fails to teach or suggest a first apparatus comprising a processor, a memory, and computer-executable instructions stored in the memory which, when executed by the processor, cause the first apparatus to create, on the first service layer instance, a first AE registration announcement resource; receive, from the third service layer instance, a second request, the second request being a second registration announcement request and pertaining to the registration of the AE registering to the third service layer instance; create, on the first service layer instance, a second AE registration announcement resource; and link the first AE registration announcement resource to the second AE registration announcement resource, in combination with other limitations, as specified in the independent claim 9. 


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465